                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION

DANIEL ELDRIDGE                                                                                       PLAINTIFF
ADC #175259

v.                                        Case No. 3:20-cv-00335-LPR

DEXTER PAYNE, Director, ADC, et al.                                                               DEFENDANTS


                                                       ORDER

           The Court has received proposed findings and recommendations (“PFR”) from United

States Magistrate Judge Joe J. Volpe. No objections have been filed and the time for doing so has

expired. After a careful and de novo review of the PFR and the record, the Court adopts the PFR

in its entirety. 1 However, it is the Court’s view that the appropriate disposition is entry of

judgment in favor of Davis, Young, Glass and Moss as opposed to dismissal of the claims.

           Accordingly, Defendants’ Motion for Summary Judgment (Doc. 23) is GRANTED.

Judgment shall be entered in favor of Defendants Davis, Young, Glass, and Moss, and this case

will be CLOSED.            The Court certifies pursuant to 28 U.S.C. ' 1915(a)(3) that an in forma

pauperis appeal from this Order and the accompanying Judgment is considered frivolous and not

in good faith.

           IT IS SO ORDERED this 29th day of June 2021.



                                                                 ________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT JUDGE



1
     Like Judge Volpe, I too am sympathetic to Mr. Eldridge’s situation. I would go so far as to say this outcome isn’t
     very fair. But it is the outcome dictated by the law given the particular language used in the prison’s applicable
     policy and form.
